                      Case 20-20259-RAM      Doc 60    Filed 09/29/20   Page 1 of 5




          ORDERED in the Southern District of Florida on September 29, 2020.




                                                               Robert A. Mark, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________


                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                             MIAMI DIVISION
                                            www.flsb.uscourts.gov

       In re:                                          Case No. 20-20259-RAM
                                                       (Jointly Administered)
       It’Sugar FL I LLC, et al.,
                                                       Chapter 11
             Debtors.
       _______________________________/

                INTERIM ORDER GRANTING, AS MODIFIED AND IN PART, DEBTORS’
                 EMERGENCY MOTION FOR (A) AUTHORITY TO (I) MAINTAIN BANK
                ACCOUNTS AND CONTINUE TO USE EXISTING BUSINESS FORMS AND
                CHECKS, AND (II) CONTINUE TO USE EXISTING CASH MANAGEMENT
                      SYSTEM, AND (B) WAIVER OF CERTAIN INVESTMENT
                    AND DEPOSIT GUIDELINES AND SETTING FINAL HEARING

                THIS MATTER came before the Court on September 25, 2020 at 1:30 p.m. upon the

       Debtors’ Emergency Motion for (A) Authority to (I) Maintain Existing Bank Accounts and

       Continue to Use Existing Business Forms and Checks, and (II) Continue to Use Existing Cash

       Management System, and (B) Waiver of Certain Investment and Deposit Guidelines [ECF No.




                                                   1
               Case 20-20259-RAM            Doc 60      Filed 09/29/20      Page 2 of 5




11] (“Motion”).1 The Court having reviewed the Motion and having heard the statements of

counsel in support of the relief requested in the Motion at the hearing before the Court

(“Hearing”); and the Court finding that: (i) the Court has jurisdiction over this matter pursuant to

28 U.S.C. §§ 157 and 1334; (ii) venue is proper before this Court pursuant to 28 U.S.C. § 1408;

(iii) this matter is core pursuant to 28 U.S.C. § 157(b)(2); (iv) notice of the Motion and the

Hearing was sufficient under the circumstances; and (v) the Court having determined that the

legal and factual bases set forth in the Motion and at the Hearing establish just cause for the

relief granted herein, it is accordingly:

        ORDERED as follows:

        1.      The Motion is GRANTED, as modified and in part, on an interim basis nunc

pro tunc to the Petition Date, September 22, 2020, as set forth herein.

        2.      The Court shall conduct a final hearing (“Final Hearing”) on the Motion by

Zoom on October 23, 2020 at 9:30 a.m. The hearing will be conducted by video conference

using the services of Zoom Video Communications, Inc.

        3.      For instructions regarding the video conference, please refer to the General

Procedures for Hearings By Video Conference on Judge Mark’s web page on the Court’s

website, https://www.flsb.uscourts.gov/judges/judge-robert-mark.

        4.      To register for the video conference, click on the following link or manually enter

the following link in a browser:

https://us02web.zoom.us/meeting/register/tZMtce2pqTkiGtaVtQGCtOlhoURuvTMG5ZDG




1
  Capitalized terms not defined in this Order shall have the meaning ascribed to such term as set forth in
the Motion.


                                                    2
                  Case 20-20259-RAM           Doc 60      Filed 09/29/20     Page 3 of 5




          5.      The Debtors require the use of certain of their existing prepetition Bank Accounts

in order to continue operations in the ordinary course of its business.2 The Debtors are permitted

to continue to use their Bank Accounts maintained in their name, respectively.

          6.      The Debtors shall cause the BOA 2612 bank account and Chase 8816 bank

account, which are the main accounts over the Store Deposit Accounts and e-commerce accounts

into which receipts are swept from the Store Deposit Accounts (“Prepetition Operating

Accounts”) to become DIP Accounts in accordance with UST Guidelines. The Debtors will

notify the Office of the United States Trustee once the Pre-Petition Operating Accounts are

converted to DIP Accounts. The Debtors shall open a DIP Operating Account in accordance with

UST Guidelines.

          7.      The Debtors are authorized to (a) designate, maintain and continue to use the

Bank Accounts and with the account numbers existing immediately prior to the Petition Date;

provided, however, that the Debtors may close certain such Bank Accounts and open new debtor-

in-possession accounts (in accordance with UST Guidelines) as may be necessary, in the

Debtors’ business judgment, to facilitate the Debtors’ chapter 11 case; (b) deposit funds in and

withdraw funds from such Prepetition Operating Accounts by all usual means including, without

limitation, checks wire transfers, automated clearinghouse transfers and other debits; and (c) treat

the prepetition Bank Accounts for all purposes as debtor-in-possession accounts. The Merchant

Accounts may remain open for “sweeps” to the DIP Accounts. No other transfers shall be

permitted from the Merchant Accounts.

          8.       The Debtors are directed to maintain records of all transfers within the Bank

Accounts so that all transfers and transactions shall be adequately and promptly documented in,



2
    A complete listing of the Bank Accounts is attached to the Motion as Schedule 1.


                                                      3
               Case 20-20259-RAM           Doc 60     Filed 09/29/20      Page 4 of 5




and readily ascertainable from, its books and records, to the same extent maintained by the

Debtors prior to the Petition Date.

       9.      All banks with which the Debtors maintain the Bank Accounts as of the Petition

Date are authorized and directed to maintain, service, and administer such Bank Accounts.

       10.     Subject to § 553 of the Bankruptcy Code, all banks at which any of the Debtors’

accounts are maintained are prohibited from offsetting, affecting, or otherwise impeding any

funds of the Debtors deposited at such bank on account of, or by reason of, any claim (as defined

in § 101(5) of the Bankruptcy Code) of any such bank against the Debtors that arose before the

Petition Date, absent further order of this Court or as specifically set forth herein.

       11.     The Debtors are authorized to continue to use their preprinted checks for the

Prepetition Operating Accounts, correspondence and business forms, including, but not limited

to, purchase orders, receipts, letterhead, envelopes, promotional materials and other business

forms, substantially in the forms existing immediately prior to the Petition Date, without

reference to the Debtors’ debtors-in-possession status; provided that the Debtors will add the

“Debtor-in-Possession” designation to any new checks that they obtain or create post-petition.

       12.     It’Sugar LLC is authorized to continue paying all expenses on behalf of the

Debtors consistent with the prepetition business operations.

       13.     The Debtors and their officers, employees, and agents are authorized to take or

refrain from taking such actions as are necessary and appropriate to implement and effectuate the

relief granted in this Order.

                 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                  4
               Case 20-20259-RAM          Doc 60      Filed 09/29/20   Page 5 of 5




       14.     The Court shall retain jurisdiction to hear and determine all matters arising from

or relating to the interpretation or implementation of this Order.

                                                ###

Submitted By:
Joshua W. Dobin, Esquire
Florida Bar No. 93696
jdobin@melandbudwick.com
MELAND BUDWICK, P.A.
Counsel for Debtors
3200 Southeast Financial Center
200 South Biscayne Boulevard
Miami, Florida 33131
Telephone:    (305) 358-6363
Telefax:      (305) 358-1221

Copies Furnished To:
Joshua W. Dobin, Esquire, is directed to serve copies of this Order on all parties in interest and
to file a Certificate of Service.




                                                 5
